Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10—15, 17-22, and 24-28 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by Marc Weinstein (Reg. No. 43250) on July 28, 2022.
Replace claims 1, 8, 15, and 22 with the following:
1. (Currently Amended) A method for learning parameters of a CNN using a 1 XK convolution operation or a KX 1 convolution operation, comprising steps of:
(a) instructing, by a learning device when at least one training image is acquired, wherein a processed feature map of the training image has a width (W), a height (H), and a depth (L) comprised of a plurality of channels, wherein each channel of the plurality of channels has a plurality of features, and wherein each feature of the plurality of features corresponds to each pixel of the processed feature map of the training image, a reshaping layer to two-dimensionally concatenate each of features of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels, to thereby generate a reshaped feature map, wherein each pixel of each channel in the reshaped feature map corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing a subsequent convolutional layer to apply the 1 XK convolution operation or the KX 1 convolution operation to the reshaped feature map, to thereby generate an adjusted feature map whose volume is adjusted; and 
(b) instructing, by the learning device, an output layer to generate at least one output by referring to features on at least one of the adjusted feature map and a processed feature map of the adjusted feature map, and instructing, by the learning device, a loss layer to calculate one or more losses by referring to the output and a corresponding at least one ground truth of the output, to thereby learn at least part of parameters of the subsequent convolutional layer by backpropagating the losses; 2Application No. 16/255,109 Reply to Office Action of June 29, 2020 
further comprising, at the step of (a), instructing, by the learning device, when the depth (L) of the processed feature map of the training image is not a multiple of K, the reshaping layer to: 
add at least one dummy channel to the plurality of channels of the processed feature map of the training image such that the depth (L) including the plurality of channels and the at least one dummy channel is a multiple of K, and 
concatenate said each of features in said each group comprised of said each corresponding K channels among said all plurality of channels, including the at least one dummy channel, of the processed feature map of the training image, 
wherein the processed feature map is reshaped to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.

8.          A method for testing a CNN using a 1×K convolution operation or a K×1 convolution operation, comprising steps of:
(a) on condition that a learning device (i) has, upon acquiring at least one training image, wherein a processed feature map of the training image has a width (W), a height (H), and a depth (L) comprised of a plurality of channels, wherein each channel of the plurality of channels has a plurality of features for training, and wherein each feature of the plurality of features for training corresponds to each pixel of the processed feature map of the training image, instructed a reshaping layer to two-dimensionally concatenate each of features for training of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels of the processed feature map of the training image, to thereby generate a reshaped feature map for training, wherein each pixel of each channel in the reshaped feature map for training corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and has instructed a subsequent convolutional layer to apply the 1×K convolution operation or the K×1 convolution operation to the reshaped feature map for training, to thereby generate an adjusted feature map for training whose volume is adjusted, and (ii) has instructed an output layer to generate at least one output for training by referring to features on at least one of the adjusted feature map for training and a processed feature map of the adjusted feature map for training, and has instructed a loss layer to calculate one or more losses by referring to the output for training and a corresponding at least one ground truth of the output for training, to thereby learn at least part of parameters of the subsequent convolutional layer by backpropagating the losses; instructing, by a testing device when at least one test image is acquired, wherein at least one of the test image and a processed feature map of the test image has the width (W), the height (H), and the depth (L) comprised of the plurality of channels, wherein each channel of the plurality of channels has a plurality of features for testing, and wherein each feature of the plurality of features for testing corresponds to each pixel of at least one of the test image and the processed feature map of the test image, the reshaping layer to two-dimensionally concatenate each of features for testing of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels of at least one of the test image and the processed feature map of the test image, to thereby generate a reshaped feature map for testing, wherein each pixel of each channel in the reshaped feature map for testing corresponds to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing the subsequent convolutional layer to apply the 1×K convolution operation or the K×1 convolution operation to the reshaped feature map for testing, to thereby generate an adjusted feature map for testing whose volume is adjusted; and
(b) the testing device instructing the output layer to generate at least one output for testing by referring to features on the adjusted feature map for testing or its processed feature map;
further comprising, at the step of (a), instructing, by the testing device, when the depth (L) of the processed feature map of the test image is not a multiple of K, the reshaping layer to: 
add at least one dummy channel to the plurality of channels of the processed feature map of the test image such that the depth (L) including the plurality of channels and the at least one dummy channel is a multiple of K, and  
concatenate said each of features in said each group comprised of said each corresponding K channels among said all plurality of channels, including the at least one dummy channel, of the processed feature map of the test image
wherein the processed feature map is reshaped to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.

15.        A learning device for learning parameters of a CNN using a 1×K convolution operation or a K×1 convolution operation, comprising:
at least one memory that stores instructions; and
at least one processor configured to execute the instructions to: perform processes of (I) instructing, when at least one training image is acquired by the learning device, wherein a processed feature map of the training image has a width (W), a height (H), and a depth (L) comprised of a plurality of channels, wherein each channel of the plurality of channels has a plurality of features, and wherein each feature of the plurality of features corresponds to each pixel of the processed feature map of the training image, a reshaping layer to two-dimensionally concatenate each of features of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels, to thereby generate a reshaped feature map, wherein each pixel of each channel in the reshaped feature map corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing a subsequent convolutional layer to apply the 1×K convolution operation or the K×1 convolution operation to the reshaped feature map, to thereby generate an adjusted feature map whose volume is adjusted, and (II) instructing an output layer to generate at least one output by referring to features on at least one of the adjusted feature map and a processed feature map of the adjusted feature map, and instructing a loss layer to calculate one or more losses by referring to the output and a corresponding at least one ground truth of the output, to thereby learn at least part of parameters of the subsequent convolutional layer by backpropagating the losses;
wherein, at the process of (I), the processor, when the depth (L) of the pre-processed feature map of the training image is not a multiple of K, instructs the reshaping layer to: 
add at least one dummy channel to the plurality of channels the processed feature map of the training image such that the depth (L) including the plurality of channels and the at least one dummy channel is a multiple of K, and 
concatenate said each of features in said each group comprised of said each corresponding K channels among said all plurality of channels, including the at least one dummy channel, of the pre-processed feature map of the training image;
wherein the processed feature map is reshaped to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.

22.        A testing device for testing a CNN using a 1×K convolution operation or a K×1 convolution operation, comprising:
at least one memory that stores instructions; and 
at least one processor, on condition that a learning device (i) has, upon acquiring at least one training image, wherein a processed feature map of the training image has a width (W), a height (H), and a depth (L) comprised of a plurality of channels, wherein each channel of the plurality of channels has a plurality of features for training, and wherein each feature of the plurality of features for training corresponds to each pixel of the processed feature map of the training image, instructed a reshaping layer to two-dimensionally concatenate each of features for training of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels of the processed feature map of the training image, to thereby generate a reshaped feature map for training, wherein each pixel of each channel in the reshaped feature map for training corresponds to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and has instructed a subsequent convolutional layer to apply the 1×K convolution operation or the K×1 convolution operation to the reshaped feature map for training, to thereby generate an adjusted feature map for training whose volume is adjusted, and (ii) has instructed an output layer to generate at least one output for training by referring to features on at least one of the adjusted feature map for training and a processed feature map of the adjusted feature map for training, and has instructed a loss layer to calculate one or more losses by referring to the output for training and a corresponding at least one ground truth of the output for training, to thereby learn at least part of parameters of the subsequent convolutional layer by backpropagating the losses; configured to execute the instructions to: perform processes of (I) instructing, when at least one test image is acquired, wherein at least one of the test image and a processed feature map of the test image has the width (W), the height (H), and the depth (L) comprised of the plurality of channels, wherein each channel of the plurality of channels has a plurality of features for testing, and wherein each feature of the plurality of features for testing corresponds to each pixel of at least one of the test image and the processed feature map of the test image, the reshaping layer to two-dimensionally concatenate each of features for testing of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels of at least one of the test image and the processed feature map of the test image, to thereby generate a reshaped feature map for testing, wherein each pixel of each channel in the reshaped feature map for testing corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing the subsequent convolutional layer to apply the 1×K convolution operation or the K×1 convolution operation to the reshaped feature map for testing, to thereby generate an adjusted feature map for testing whose volume is adjusted, and (II) instructing the output layer to generate at least one output for testing by referring to features on the adjusted feature map for testing or its processed feature map;
wherein, at the process of (I), the processor, when the depth (L) of the processed feature map of the test image is not a multiple of K, instructs the reshaping layer to: 
add at least one dummy channel to the plurality of channels of the processed feature map of the test image such that the depth (L) including the plurality of channels and the at least one dummy channel is a multiple of K, and  
concatenate said each of features in said each group comprised of said each corresponding K channels among said all plurality of channels, including the at least one dummy channel, of the processed feature map of the test image
wherein the processed feature map is to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.

Reasons for Allowance
	See reason for allowance in NOA mailed 07/27/2022.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129